Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the  21st day
of January, 2014, and effective as of the first day of January, 2014 (the
“Effective Date”) by and between MFA Financial, Inc. (“MFA”), and William Gorin
(the “Executive”).

 

WITNESSETH:

 

WHEREAS, MFA and the Executive entered into an amended and restated employment
agreement, effective as of June 30, 2011 (the “Former Employment Agreement”);

 

WHEREAS, MFA and the Executive desire to enter into a new employment agreement
that supersedes and replaces the Former Employment Agreement in all respects and
sets forth the terms of the Executive’s employment with MFA; and

 

WHEREAS, the Executive wishes to continue serving MFA, and MFA wishes to secure
the continued exclusive services of the Executive, under the terms and
conditions described below.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree as follows:

 

1.             Term of Employment.

 

(a)           MFA hereby employs the Executive, and the Executive hereby accepts
employment with MFA, in the positions and with the duties and responsibilities
as set forth in Section 2 below for the Term of Employment, subject to the terms
and conditions of this Agreement.  As of the Effective Date of this Agreement,
the Former Employment Agreement is terminated.

 

(b)           The term of employment (the “Term of Employment”) under this
Agreement shall commence on the Effective Date and continue until December 31,
2016; provided that if December 31, 2016 occurs during a Garden Leave period,
the Term of Employment shall continue through the end of such Garden Leave.  The
Term of Employment may also be terminated in accordance with Section 5 hereof.

 

2.             Position; Duties and Responsibilities.

 

(a)           During the Term of Employment, the Executive shall be employed as
the Chief Executive Officer of MFA, reporting directly to the Board of Directors
of MFA (the “Board of Directors”), with such duties and day-to-day management
responsibilities as are customarily performed by persons holding such offices at
similarly situated mortgage REITs and such other duties as may be mutually
agreed upon between the Executive and the Board of Directors.

 

(b)           During the Term of Employment, the Executive shall, without
additional compensation, also serve on the board of directors of, serve as an
officer of, and/or perform such executive and

 

1

--------------------------------------------------------------------------------


 

consulting services for, or on behalf of, such subsidiaries or affiliates of MFA
as the Board of Directors may, from time to time, request. MFA and such
subsidiaries and affiliates are hereinafter referred to, collectively, as the
“Company.” For purposes of this Agreement, the term “affiliate” shall have the
meaning ascribed thereto in Rule 12b-2 under the Securities Exchange Act of
1934, as amended (the “Act”).

 

(c)           During the Term of Employment, the Executive shall serve MFA
faithfully, diligently and to the best of his ability and shall devote
substantially all of his time and efforts to his employment and the performance
of his duties under this Agreement. Nothing herein shall preclude the Executive
from engaging in charitable and community affairs and managing his personal,
financial and legal affairs, so long as such activities do not materially
interfere with his carrying out his duties and responsibilities under this
Agreement.

 

3.             Compensation.

 

(a)           Base Salary. During the Term of Employment, the Executive shall be
entitled to receive an annualized base salary (the “Base Salary”) of not less
than $800,000.  The Compensation Committee of the Board of Directors (the
“Compensation Committee”) shall review the Executive’s Base Salary annually to
determine whether increases are appropriate.

 

(b)           Performance Bonus.

 

(i)                                     During the Term of Employment, the
Executive shall be eligible to receive an annual bonus for the 12-month
performance periods beginning December 1, 2013, December 1, 2014 and December 1,
2015, respectively according to the terms set forth on the attached Exhibit A. 
The Compensation Committee shall make all determinations with respect to the
annual bonus in good faith and consistent with the attached Exhibit A.

 

(ii)                                  The annual bonus shall be paid in a
combination of cash and restricted stock as set forth on Exhibit A.  The annual
bonus that is payable for any performance period will be paid on or about
January 15 following the end of the performance period, and in no event later
than March 15 following the end of the performance period.

 

(c)           Equity Compensation.

 

(i)                                     The Company shall grant the Executive
restricted stock units (“RSUs”) with a fair market value of $500,000.  The
number of RSUs (70,621) shall be determined by dividing $500,000 by the closing
price per share of MFA common stock on January 2, 2014, and such grant shall be
made no later than 30 days following the Effective Date.  The RSUs shall be
fully vested as of the date of grant.  The RSUs shall be settled in shares of
MFA common stock (one share of MFA common stock for each RSU) within 30 days
following the first to occur of (i) the third anniversary of the date of grant
or (ii) a Change in Control.  In the event that dividends are paid with respect
to the common stock of MFA during the period in which the RSUs are outstanding,
the Executive shall receive a cash payment equal to the amount of dividends that
the Executive would have received if he had owned a number of shares of common
stock of MFA equal to the number of RSUs outstanding as of the date on which the
dividend is declared.  Any such payment shall be made within 15 days after the
date on which the dividend is paid to MFA shareholders. The RSUs shall be
subject to the terms of the applicable award agreement and the MFA
Financial, Inc. 2010 Equity Compensation Plan or any successor plan (the “Equity
Compensation Plan”).

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Within ten (10) business days following
the execution of this Agreement, and to the extent that the Executive is still
employed by MFA on the applicable grant date, in each of January 2015 and
January 2016, the Company shall grant to the Executive a time-based RSU award
and a performance-based RSU award, each of which shall be granted according to
the terms set forth on the attached Exhibit B and the terms of the Equity
Compensation Plan.

 

(d)           Stock Ownership Requirements.  All shares of MFA stock distributed
to the Executive by the Company under this Agreement or otherwise shall be
subject to the stock ownership guidelines in effect for executives from time to
time, as determined by the Board of Directors.   Unless the stock ownership
guidelines provide otherwise, vested shares of equity grants cannot be
transferred or sold during the Executive’s employment by the Company until the
value of the Executive’s stock holdings in MFA (including shares of restricted
stock) exceeds five times the Executive’s Base Salary; and following the
termination of Executive’s employment with the Company, vested shares of equity
grants may not be sold or transferred to the extent the value of the Executive’s
stock holdings does not exceed five times the Executive’s Base Salary as of the
date of the Executive’s termination of employment (provided, however, that this
sentence shall no longer apply following the six-month anniversary of the
Executive’s termination of employment).  Notwithstanding the foregoing, the
restrictions of this subsection (d) shall not prevent Executive from selling
shares of MFA stock to satisfy income tax and employment tax obligations
relating to the vesting and settlement of the equity grants to which the shares
relate.

 

4.             Employee Benefit Programs and Fringe Benefits. During the Term of
Employment, the Executive shall be entitled to five weeks of vacation for each
of calendar years 2014, 2015 and 2016 and shall be entitled to participate in
all executive incentive and employee benefit programs of MFA now or hereafter
made available to MFA’s senior executives or salaried employees generally, as
such programs may be in effect from time to time. MFA shall reimburse the
Executive for any and all necessary, customary and usual business expenses
incurred by Executive in connection with his employment in accordance with
applicable MFA policies.

 

5.             Termination of Employment.

 

(a)           Termination Due to Death or Disability. If the Executive’s
employment is terminated during the Term of Employment by reason of the
Executive’s death or Disability, the Executive’s Term of Employment shall
terminate automatically without further obligations to the Executive, his legal
representative or his estate, as the case may be, under this Agreement except
for any compensation earned but not yet paid, including and without limitation,
any amount of Base Salary accrued or earned but unpaid and any other payments
payable to the Executive pursuant to Section 5(g) below, which amounts shall be
promptly paid in a lump sum to the Executive, his legal representative or his
estate, as the case may be.  In addition (subject to compliance with the
requirements of Section 5(k) in the event of Disability):

 

(i)                                     In the event the Executive’s employment
is terminated during the Term of Employment by reason of the Executive’s death
or Disability, the Executive, his legal representative or his estate, as the
case may be, shall receive a lump sum payment in an amount equal to the
Executive’s Base Salary.  Such lump sum payment shall be paid to the Executive,
his legal representative or his estate, as the case may be, as soon as possible
(without undue delay), but in any event within 60 days following the date of
termination on account of death or Disability.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  The Executive shall receive any unpaid
Annual Bonus (as defined in Exhibit A) for the Performance Period (as defined in
Exhibit A) immediately preceding the Executive’s date of termination if the
Executive’s employment is terminated during the Term of Employment by reason of
the Executive’s death or Disability, and such termination occurs on or after
December 31 of the calendar year in which the Performance Period ends, as
described on Exhibit A.

 

(iii)    In the event the Executive’s employment is terminated during the Term
of Employment by reason of the Executive’s Disability, the Company shall
reimburse the Executive for 100% of the COBRA premiums incurred by the Executive
for the Executive and his eligible dependents under the Company’s health care
plan during the 18 month period following the Executive’s termination of
employment.  Such reimbursement shall be provided on the payroll date
immediately following the date on which the Executive remits the applicable
premium payment and shall commence within 60 days after the termination date;
provided that the first payment shall include any reimbursements that would have
otherwise been payable during the period beginning on the Executive’s
termination date and ending on the date of the first reimbursement payment. 
Reimbursement payments shall be treated as taxable compensation to the
Executive.

 

(b)           Termination By MFA Without Cause or By the Executive for Good
Reason. In the event the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason (other than for Disability, as
described in Section 5(a)), the Executive’s Term of Employment shall terminate
and if the requirements of Section 5(k) are met:

 

(i)            The Executive shall be entitled to an amount (the “Severance
Amount”) equal to two times the sum of (x) his then current Base Salary, and
(y) an amount equal to the average of the annual bonuses paid to the Executive
for the three calendar years preceding such termination (the “Average Bonus”),
with such amount to be paid in equal ratable installments in accordance with
applicable MFA payroll practices over the 24 month period following such
termination (the “Severance Period”).  The severance payments shall commence
within 60 days following the date of termination, and the first payment shall
include any unpaid installments for the period prior to commencement.

 

(ii)          Any equity-based compensation previously granted to the Executive
as part of his annual bonus under the Former Employment Agreement shall, to the
extent not already vested, immediately vest.

 

(iii)          The Executive shall receive any unpaid Annual Bonus for the
Performance Period immediately preceding the Executive’s date of termination if
the Executive’s termination date occurs on or after December 31 of the calendar
year in which the Performance Period ends, as described on Exhibit A.

 

The parties agree that a termination of the Executive’s employment pursuant to
this Section 5(b), Section 5(c) or Section 5(d) below shall not be a breach of
this Agreement and does not relieve either party of its/his other obligations
hereunder.

 

For the avoidance of doubt, if the Executive’s employment is terminated on
December 31, 2016 upon expiration of the Agreement as set forth in Section 1(b),
whether by MFA, the Executive, or mutual agreement of the parties, such
termination shall not be considered a termination of the Executive’s employment
by MFA without Cause or give rise to a right of termination of employment by the
Executive for Good Reason or otherwise give rise to any payments under this
Section 5(b).

 

4

--------------------------------------------------------------------------------


 

(c)           Termination By MFA on the Expiration Date. In the event the
Executive’s employment is terminated by the Company on December 31, 2016 under
circumstances which do not constitute Cause, the Executive’s Term of Employment
shall terminate and if the requirements of Section 5(k) are met:

 

(i)            During the six month period following the date of termination,
the Executive shall continue to be paid his Base Salary in equal installments in
accordance with applicable MFA payroll practices. The continued Base Salary
payments shall commence within 60 days following the date of termination, and
the first payment shall include any unpaid installments for the period prior to
commencement.  Notwithstanding the foregoing, in the event that the date of
termination occurs within 12 months following a Change in Control, then the
continued Base Salary shall be paid in a lump sum payment within 60 days
following the date of termination.

 

(ii)          Any equity-based compensation previously granted to the Executive
as part of his annual bonus under the Former Employment Agreement shall, to the
extent not already vested, immediately vest.

 

(iii)          During the six month period following the date of termination,
the Company shall reimburse the Executive for 100% of the COBRA premiums
incurred by the Executive for the Executive and his eligible dependents under
the Company’s health care, vision and dental plans (if applicable).  Such
reimbursement shall be provided on the payroll date immediately following the
date on which the Executive remits the applicable premium payment and shall
commence within 60 days after the termination date; provided that the first
payment shall include any reimbursements that would have otherwise been payable
during the period beginning on the Executive’s termination date and ending on
the date of the first reimbursement payment.  Reimbursement payments shall be
treated as taxable compensation to the Executive.

 

(iv)          The Executive shall receive any unpaid Annual Bonus for the
Performance Period ending on November 30, 2016.

 

(d)           Termination by the Company for Cause or Voluntary Termination by
the Executive. In the event the Executive’s employment is terminated by the
Company for Cause, by the Executive on his own initiative for other than a Good
Reason, or due to the Executive’s Disability, the Executive’s Term of Employment
shall terminate and the Executive shall be entitled to any compensation earned
but not yet paid, including and without limitation any amount of Base Salary
accrued or earned but unpaid and any other payments payable to the Executive
pursuant to Section 5(g) below as of the date of termination.

 

(e)           Garden Leave. The Executive shall provide a Notice of Termination
to the Company no less than 90 days prior to any termination of the Executive’s
employment (whether for Good Reason or without Good Reason) during the Term of
Employment, other than a termination during the period described in
Section 5(f), and the Company shall provide a Notice of Termination to the
Executive no less than 90 days prior to any termination of the Executive’s
employment for Cause or without Cause during the Term of Employment, other than
a termination during the period described in Section 5(f); provided that the
Company may elect to terminate the Garden Leave (as defined below) and the
Executive’s employment at any time during the Garden Leave if the Executive is
terminated for Cause. During this 90-day notice period (the “Garden Leave”), the
Executive shall (i) continue to be an employee of MFA and shall make himself
available to provide such services directed by the Company that are reasonably
consistent with the Executive’s status as a senior

 

5

--------------------------------------------------------------------------------


 

executive of the Company and (ii) continue to be paid his Base Salary and to be
eligible to participate in the Company’s benefits programs, but shall not be
eligible to earn any annual bonus with respect to a calendar year that ends
after the commencement of the Garden Leave.  During the Garden Leave, the
Company may require the Executive to resign from any position with the Company
and/or remove any or all of the Executive’s duties or responsibilities, which
shall not constitute Good Reason or otherwise be a violation of this
Agreement.  The Executive agrees that he will not commence employment with any
entity during or in connection with the commencement of the Garden
Leave.  During the Garden Leave, the Executive shall take all steps reasonably
requested by the Company to effect a successful transition of client and
customer relationships to the person or persons designated by the Company.

 

(f)           Termination Related to Change in Control. In the event of the
termination of the Executive’s employment by the Company other than for Cause or
the Executive’s resignation of his employment for Good Reason (other than for
Disability, as described in Section 5(a)) within twelve months following a
Change in Control, the Executive’s Term of Employment shall terminate and if the
requirements of Section 5(k) are met:

 

(i)           MFA shall immediately pay to Executive in a lump sum, but in all
events within 60 days following the date of termination, an amount equal to two
times the sum of (a) the Executive’s then current Base Salary and (b) the
Executive’s Average Bonus; and

 

(ii)           All of the Executive’s outstanding restricted stock, phantom
shares, RSUs and stock options shall immediately vest in full, any dividend
equivalents associated with any such equity award shall continue to be payable
according to the terms of the applicable grant agreement, and any such options
shall remain exercisable until the earlier of (a) 90 days following the date of
such termination or (b) the date on which each such option would have expired
had the Executive’s employment not terminated;

 

(iii)          The Company shall reimburse the Executive for 100% of the COBRA
premiums incurred by the Executive for the Executive and his eligible dependents
under the Company’s health care plan during the 18 month period following the
Executive’s termination of employment.  Such reimbursement shall be provided on
the payroll date immediately following the date on which the Executive remits
the applicable premium payment and shall commence within 60 days after the
termination date; provided that, the first payment shall include any
reimbursements that would have otherwise been payable during the period
beginning on the Executive’s termination date and ending on the date of the
first reimbursement payment.  Reimbursement payments shall be treated as taxable
compensation to the Executive; and

 

(iv)          The Executive shall receive any unpaid Annual Bonus for the
Performance Period immediately preceding the Executive’s date of termination if
the Executive’s termination date occurs on or after December 31 of the calendar
year in which the Performance Period ends, as described on Exhibit A.

 

(g)           Other Payments. Upon the termination of the Executive’s employment
during the Term of Employment, in addition to the amounts payable under any
Section above, the Executive shall be entitled to receive the following:

 

(i)           any vested deferred compensation (including any interest accrued
on or appreciation in value of such deferred amounts) in accordance with the
applicable plan documents;

 

6

--------------------------------------------------------------------------------


 

(ii)           reimbursement for reasonable business expenses incurred but not
yet reimbursed by the Company; and

 

(iii)           any other benefits to which the Executive or his legal
representative may be entitled under all applicable plans and programs of the
Company, as provided in Section 4 above.

 

(h)         Equity Vesting.    Upon the termination of the Executive’s
employment during the Term of Employment pursuant to Section 5(a) or 5(b) above,
and subject to Section 5(k) below:

 

(i)                                     All of the Executive’s outstanding
equity-based awards (e.g., restricted stock, phantom shares, RSUs and stock
options) that would otherwise have vested within 12 months of such termination
shall immediately vest, subject to subsection (iii) below.

 

(ii)                                  All vested options shall remain
exercisable until the earlier of (x) 90 days following the date of such
termination or (y) the date on which each such option would have expired had the
Executive’s employment not terminated.

 

(iii)                               Any equity award that is subject to vesting
based on the achievement of performance goals shall vest in accordance with the
terms and conditions applicable to such award.  The award terms shall provide
terms not less favorable than the following:   The Executive shall vest in a
pro-rata share of the amount determined based on achievement of the performance
goals as of the end of the applicable performance period.  Such proration shall
be determined by crediting the Executive with service to the next anniversary of
the date of grant of such award (but not beyond the end of the applicable
performance period).

 

(i)           Payments Subject to Section 409A and Other Applicable Law.

 

(i)           Notwithstanding anything herein to the contrary, the Executive
shall not be entitled to any payment pursuant to this Section 5 prior to the
earliest date permitted under Section 409A of the Code, and applicable Treasury
regulations thereunder. To the extent any payment pursuant to this Section 5 is
required to be delayed six months pursuant to the special rules of Section 409A
of the Code related to “specified employees,” each affected payment shall be
delayed until six months after the Executive’s termination of employment, and,
unless provided otherwise, with the first such payment being a lump sum equal to
the aggregate payments the Executive would have received during such six-month
period if no payment delay had been imposed. Any payments or distributions
delayed in accordance with the prior sentence shall be paid to the Executive on
the first day of the seventh month following the Executive’s termination of
employment.

 

(ii)           Notwithstanding any other provision contained herein, to the
extent any payments or distributions due to the Executive upon termination of
his employment under this Agreement are subject to Section 409A of the Code
(i) a termination of the Executive’s employment shall be interpreted in a manner
that is consistent with the definition of a “separation from service” under
Section 409A of the Code and the applicable Treasury regulations thereunder and
(ii) as applicable, such payments shall be treated as a series of separate
payments for purposes of Section 409A of the Code.  Notwithstanding anything
elsewhere to the contrary, the Executive shall have no duties following any
termination of his employment with MFA that are inconsistent with his having a
“separation from service” for purposes of Section 409A of the Code and any
regulations thereunder.

 

7

--------------------------------------------------------------------------------


 

(iii)           Notwithstanding anything herein to the contrary, in the event
that the reimbursements provided pursuant to Section 5(a)(iii),
Section 5(c)(iii) or Section 5(f)(iii) would subject the Executive or the
Company to adverse tax consequences under Section 105(h) of the Code or any tax
penalties, then the parties shall enter into an economically consistent
arrangement that does not cause either party to incur such adverse tax
consequences or penalties.

 

(j)       No Mitigation; No Offset. In the event of any termination of the
Executive’s employment under this Agreement, he shall be under no obligation to
seek other employment or otherwise in any way to mitigate the amount of any
payment provided for in this Section 5, and there shall be no offset against
amounts due him under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain.

 

(k)           Release.  The Company’s obligation to make any payment or provide
any benefit pursuant to this Section 5 (other than pursuant to Sections
5(g) above) shall be contingent upon, and is the consideration for, (A) the
Executive executing and delivering to the Company, within 60 days after
termination of his employment, a general release (the “Release”), substantially
in the form annexed hereto as Exhibit C, and (B) such release becoming
irrevocable in accordance with its terms.  In the event that the 60-day period
referred to in the immediately preceding sentence spans two calendar years,
payments required to be made hereunder during such 60-day period shall be made
in the second calendar year, the first payment of which shall include all
payments that would otherwise have been made prior thereto.

 

(l)           Parachute Payments.

 

(i)           Notwithstanding any other provisions of this Agreement to the
contrary, in the event that it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Payments”), would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, the Company shall
reduce (but not below zero) the aggregate present value of the Payments under
the Agreement to the Reduced Amount (as defined below), if reducing the Payments
under this Agreement will provide the Executive with a greater net after-tax
amount than would be the case if no such reduction was made.  The Payments shall
be reduced as described in the preceding sentence only if (A) the net amount of
the Payments, as so reduced (and after subtracting the net amount of federal,
state and local income and payroll taxes on the reduced Payments), is greater
than or equal to (B) the net amount of the Payments without such reduction (but
after subtracting the net amount of federal, state and local income and payroll
taxes on the Payments and the amount of Excise Tax (as defined below) to which
the Executive would be subject with respect to the unreduced Payments).  Only
amounts payable under this Agreement shall be reduced pursuant to this
Section 5(l), and any reduction shall be made in accordance with Section 409A of
the Code.

 

(ii)                                  The “Reduced Amount” shall be an amount
expressed in present value that  maximizes the aggregate present value of
Payments under this Agreement without causing any Payment under this Agreement
to be subject to the Excise Tax, determined in accordance with
Section 280G(d)(4) of the Code.  The term “Excise Tax” means the excise tax
imposed under Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

 

8

--------------------------------------------------------------------------------


 

(iii)                               All determinations to be made under this
Section 5(l) shall be made by an independent registered public accounting firm
or consulting firm selected by the Company immediately prior to a change in
control, which shall provide its determinations and any supporting calculations
both to the Company and the Executive within ten days of the change in control. 
Any such determination by such firm shall be binding upon the Company and the
Executive.  All fees and expenses of the accounting or consulting firm in
performing the determinations referred to in this Section 5(l) shall be borne
solely by the Company.

 

(m)           Resignation from Positions.  Upon termination of the Executive’s
employment with the Company for any reason, the Executive shall, as may be
requested by the Company, resign from any position he then holds as an officer,
director or fiduciary of the Company or any Company-related entity.  In
furtherance of the foregoing, the Executive shall execute and deliver to the
Company any letters, documents and other instruments necessary or appropriate to
effect such resignation.

 

6.           Definitions. For purposes of this Agreement, the following terms
shall be defined as set forth below:

 

(a)           Cause. “Cause” shall mean the Executive’s (i) conviction, or entry
of a guilty plea or a plea of nolo contendre with respect to, a felony, a crime
of moral turpitude or any crime committed against MFA, other than traffic
violations; (ii) engagement in willful misconduct, willful or gross negligence,
or fraud, embezzlement or misappropriation relating to significant amounts, in
each case in connection with the performance of his duties under this Agreement;
(iii) failure to adhere to the lawful directions of the Board of Directors that
are reasonably consistent with his duties and position provided for herein;
(iv) breach in any material respect of any of the provisions of Section 7 of
this Agreement; (v) chronic or persistent substance abuse that materially and
adversely affects his performance of his duties under this Agreement or
(vi) breach in any material respect of the terms and provisions of this
Agreement resulting in material and demonstrable economic injury to MFA.
Notwithstanding the foregoing, (a) the Executive shall be given written notice
of any action or failure to act that is alleged to constitute Cause (a
“Default”), and an opportunity for 20 business days from the date of such notice
in which to cure such Default, such period to be subject to extension in the
discretion of the Board of Directors and (b) regardless of whether the Executive
is able to cure any Default, the Executive shall not be deemed to have been
terminated for Cause without (I) reasonable prior written notice to the
Executive setting forth the reasons for the decision to terminate the Executive
for Cause, (II) an opportunity for the Executive, together with his counsel, to
be heard by the Board of Directors and (III) delivery to the Executive of a
Notice of Termination approved by the Board of Directors, stating its good faith
opinion that the Executive has engaged in actions or conduct described in the
preceding sentence, which notice specifies the particulars of such action or
conduct in reasonable detail; provided, however, MFA may suspend the Executive
with pay until such time as his right to appear before the Board of Directors,
as the case may be, has been exercised, so long as such appearance is within two
weeks of the date of suspension.

 

(b)            Change in Control. A “Change in Control” shall mean the
occurrence of any one of the following events to the extent such event also
constitutes a “change in control event” for purposes of Section 409A of the
Code:

 

(i)           any “person,” as such term is used in Sections 13(d) and 14(d) of
the Act (other than MFA, any of its affiliates or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of MFA or any of its affiliates) together with all affiliates and
“associates” (as such term is defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such

 

9

--------------------------------------------------------------------------------


 

term is defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of MFA representing 30% or more of either (A) the combined voting
power of MFA’s then outstanding securities having the right to vote in an
election of the Board of Directors (“voting securities”), or (B) the then
outstanding shares of common stock of MFA (“Shares”) (in either such case other
than as a result of an acquisition of securities directly from MFA); or

 

(ii)           persons who, as of the effective date of this Agreement,
constitute MFA’s Board of Directors (the “Incumbent Directors”) cease for any
reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
Board of Directors, provided that any person becoming a Director of MFA
subsequent to the effective date whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors shall, for
purposes of this Agreement, be considered an Incumbent Director; or

 

(iii)           there shall occur (A) any consolidation or merger of MFA or any
subsidiary where the stockholders of MFA, immediately prior to the consolidation
or merger, would not, immediately after the consolidation or merger,
beneficially own (as such term is defined in Rule 13d-3 under the Act), directly
or indirectly, shares representing in the aggregate 60% or more of the voting
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of MFA or (C) any plan or proposal for the liquidation or
dissolution of MFA.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by MFA which, by reducing the number of Shares or
other voting securities outstanding, increases (x) the proportionate number of
Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a “Change in Control” shall be deemed to have occurred for purposes of this
Section 6(b).

 

(c)           Competitor. “Competitor” shall mean (i) any mortgage REIT,
(ii) any entity or person engaged in any element of acquiring mortgage backed
securities, including any private or public investment firm or broker dealer
whose business strategy is based on or who engages in the trading, sales,
investment or management of mortgage backed securities, or (iii) any entity that
manages or advises (including any external advisor) either a mortgage REIT or an
entity or person engaged in any element of acquiring mortgage backed securities,
including any private or public investment firm or broker dealer whose business
strategy is based on or who engages in the trading, sales, investment or
management of mortgage backed securities.

 

(d)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(e)           Disability. “Disability” shall mean the Executive’s inability for
a period of six consecutive months, to render substantially the services
provided for in this Agreement by reason of mental or physical disability,
whether resulting from illness, accident or otherwise, other than by reason of
chronic or persistent abuse of any substance (such as narcotics or alcohol),
provided that a Disability for purposes of

 

10

--------------------------------------------------------------------------------


 

Section 5(a) shall qualify as a Disability under Section 409A of the Code.
Notwithstanding the foregoing, no circumstances or condition shall constitute a
Disability to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Disability to the maximum extent possible (e.g.,
if applicable, in respect of vesting without an acceleration of distribution)
without causing the imposition of such 20% tax. In addition, nothing herein
shall limit or restrict the payment of any amount subject to Section 409A of the
Code upon an otherwise permitted payment event under Section 409A of the Code,
including upon a separation from service.

 

(f)           Good Reason. “Good Reason” shall mean:

 

(i)           a material diminution in the Executive’s title, duties or
responsibilities;

 

(ii)           relocation of the Executive’s place of employment without his
consent outside the New York City metropolitan area;

 

(iii)           the failure of MFA to pay within 60 business days any material
payment or benefits due from MFA;

 

(iv)          the material failure by MFA to honor any of its material
obligations to the Executive.

 

For Good Reason to exist, the Executive must provide written notice of an event
purportedly constituting Good Reason within 90 days of its occurrence, MFA must
have failed to cure such event within 15 days of such notice and the Executive
must provide written notice of his decision to terminate employment, such notice
to be provided within 15 days of the expiration of such cure period.  The
effective date of such termination shall be the end of the period of Garden
Leave.

 

(h)          Notice of Termination. “Notice of Termination” means the written
notice of termination of the Executive’s employment delivered by, as applicable,
the Executive or MFA.

 

(i)           Restricted Period. “Restricted Period” shall mean the period
commencing on the Effective Date and ending on the first anniversary of the
Executive’s termination of employment for any reason; provided that, (A) if the
Executive’s employment is terminated by the Company on December 31, 2016 under
circumstances which do not constitute Cause, then the Restricted Period shall
mean the period commencing on the Effective Date and ending on the date six
months following the Executive’s termination of employment; and (B) if the
Executive’s employment terminates for any reason after December 31, 2016, then
the Restricted Period shall mean the period commencing on the Effective Date and
ending on the date of the Executive’s termination of employment.

 

7.             Covenants.

 

(a)           Confidentiality. During the Term of Employment, and at all times
thereafter, the Executive shall maintain the confidentiality of all confidential
or proprietary information of the Company, or of any other person or entity with
which the Executive has been involved as a direct or indirect result of his
employment by, or performance of consulting or other services (including,
without limitation, as a director, officer, advisor, agent, consultant or other
independent contractor) for, the Company (“Confidential

 

11

--------------------------------------------------------------------------------


 

Information”), and, except in furtherance of his employment by the Company or as
specifically required by law or by court order or in the course of carrying out
his duties for the Company, he shall not directly or indirectly disclose any
such information to any person or entity; nor shall he use Confidential
Information for any purpose except for the benefit of the Company. For purposes
of this Agreement, “Confidential Information” includes, without limitation:
client or customer lists, identities, contacts, business and financial
information; investment strategies; pricing information or policies, fees or
commission arrangements of the Company; marketing plans, projections,
presentations or strategies of the Company; financial and budget information of
the Company; personnel information, personnel lists, resumes, personnel data,
organizational structure, compensation and performance evaluations; information
regarding the existence or terms of any agreement or relationship between the
Company and any other party; and any other information of whatever nature, which
gives to the Company an opportunity to obtain an advantage over its competitors
who or which do not have access to such information. This restriction shall
apply regardless of whether such Confidential Information is in written,
graphic, recorded, photographic, data or any machine readable form or is orally
conveyed to, or memorized by, the Executive; provided, however, that this
Section 7(a) shall not apply to Confidential Information that is or becomes
publicly known through no act or omission on the Executive’s part.  Anything to
the contrary notwithstanding, nothing in this Agreement shall prevent the
Executive from retaining papers and other materials of a personal nature,
including personal diaries, calendars and Rolodexes, information relating to his
compensation or relating to reimbursement of expenses, and copies of plans,
programs and agreements relating to his employment.

 

(b)           Non-Competition and Non-Solicitation. The Executive acknowledges
that during the Executive’s employment with the Company prior to and after the
Effective Date, (i) the Executive has had and will continue to have access to
trade secrets and other Confidential Information of the Company, which, if
disclosed, would unfairly and inappropriately assist in competition against the
Company; (ii) in the course of the Executive’s employment by a Competitor during
the Restricted Period, the Executive would inevitably use or disclose such trade
secrets and Confidential Information; (iii) the Company has substantial
relationships with its customers and the Executive has had and will continue to
have access to these customers; (iv) the Executive has generated and will
continue to generate goodwill for the Company in the course of the Executive’s
employment and (v) the Executive’s services are unique and
irreplaceable.  Therefore, in consideration of the Executive’s continued
employment with the Company, of the compensation and benefits provided to the
Executive under this Agreement, of MFA’s agreement to make severance benefits
available pursuant to Section 5(b) and Section 5(c), and of the Executive’s
being granted access to the customers, trade secrets and other Confidential
Information of the Company, the Executive agrees that the following restrictions
on the Executive’s activities during and after the Executive’s employment are
necessary, appropriate and reasonable to protect the goodwill, Confidential
Information and other legitimate interests of the Company from unfair and
inappropriate competition:

 

(i)           During the Restricted Period, the Executive will not, without the
prior written consent of MFA, manage, operate, control or be connected as a
stockholder (other than as a holder of shares publicly traded on a stock
exchange or the NASDAQ National Market System, provided that the Executive shall
not own more than five percent of the outstanding shares of any publicly traded
company) or partner with, or as an officer, director, employee or consultant of,
any Competitor.

 

(ii)           During the Restricted Period, the Executive will not, without the
prior written consent of MFA, directly or indirectly (individually, or through
or on behalf of another entity as owner, partner, agent, employee, consultant,
or in any other capacity), engage in any activity intentionally to interfere
with,

 

12

--------------------------------------------------------------------------------


 

disrupt, diminish or damage the business of the Company, or its relationship
with any client, supplier or other business relationship of the Company.

 

(iii)                               During the Executive’s employment with the
Company and during the period commencing on the Executive’s date of termination
of employment for any reason and ending on the earlier of the second anniversary
of the Executive’s termination of employment or December 31, 2018, the Executive
will not, without the prior written consent of MFA, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), (A) solicit,
encourage, or engage in any activity to induce any employee of MFA or its
affiliates to terminate employment with MFA or its affiliates, or to become
employed by, or to enter into a business relationship with, any other person or
entity; or (B) hire or retain any person who was an employee of MFA or its
affiliates within the six month period preceding such action; provided that,
(x) this Section 7(b)(iii) shall not apply to any administrative employee of MFA
or its affiliates or any person who was an administrative employee of MFA or its
affiliates and (y) any hiring or solicitation pursuant to a general solicitation
conducted by an entity that has hired or agreed to hire the Executive and that
does not directly or indirectly target current or former employees of MFA or its
affiliates, or by a headhunter employed by such entity, which in either case
does not involve the Executive, shall not be a violation of this
Section 7(b)(iii).

 

(c)           MFA Materials. The Executive acknowledges that all originals and
copies of materials, records and documents generated by him or coming into his
possession during his employment by MFA are the sole property of MFA (“MFA
Materials”). During his employment, and at all times thereafter, the Executive
shall not remove, or cause to be removed, from the premises of MFA, copies of
any record, file, memorandum, document, computer related information or
equipment, or any other item relating to the business of MFA, except in
furtherance of his duties under this Agreement. When the Executive terminates
his employment with MFA, or upon request of MFA at any time, the Executive shall
promptly deliver to MFA all originals and copies of MFA Materials in his
possession or control and shall not retain any originals or copies in any form.

 

(d)           No Disparagement. Each of the Executive and MFA agrees that,
except as required by applicable law or compelled by process of law, during and
after the Term of Employment they shall not make any derogatory, disparaging or
critical statement about the other party hereto or, further in the case of
statements by the Executive about (i) MFA, its parent, affiliates, or
subsidiaries, if any; (ii) any product or service provided by MFA and its
parent, affiliates or subsidiaries, if any; or (iii) MFA’s and its parent’s,
affiliates’ or subsidiaries’, if any, prospects for the future. Nothing in this
Section shall (x) prohibit either MFA or the Executive from testifying
truthfully in any legal or administrative proceeding or from truthfully
responding to any untrue statement by the other party or (y) prohibit the
Executive from making truthful statements in the course of carrying out his
duties for MFA.

 

(e)           Cooperation with Respect to Litigation. During the Term of
Employment and at all times thereafter, the Executive agrees to give prompt
written notice to MFA of any claim against the Company after becoming aware of
such claim and (to the extent reasonably requested by MFA) to reasonably
cooperate, in good faith and to the best of his ability, with MFA in connection
with any and all pending, potential or future claims, investigations or actions
which directly or indirectly relate to any action, event or activity about which
the Executive may have knowledge in connection with or as a result of his
employment by the Company. Such cooperation will include all assistance that
MFA, its counsel or representatives may reasonably request, including reviewing
documents, meeting with counsel, providing factual information and material, and
appearing or testifying as a witness; provided, however, that MFA will promptly
reimburse the Executive for all

 

13

--------------------------------------------------------------------------------


 

reasonable expenses, including travel, lodging and meals, incurred by him in
fulfilling his obligations under this Section 7(e) and. except as may be
required by law or by court order, should the Executive then be employed by an
entity other than MFA, such cooperation will not materially interfere with the
Executive’s then current employment.

 

(f)            Remedies.

 

(i)                                     The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its trade secrets and Confidential Information and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints.  The Executive
agrees that, before providing services, whether as an employee or consultant, to
any entity during the Restricted Period, the Executive will provide a copy of
this Agreement to such entity, and such entity shall acknowledge to MFA in
writing that it has read this Agreement.

 

(ii)                                  The Executive acknowledges that each of
these covenants has a unique, very substantial and immeasurable value to the
Company, that the Executive has sufficient assets and skills to provide a
livelihood while such covenants remain in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenants, monetary
damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper.  The Executive therefore agrees
that the Company, in addition to any other remedies available to it, will be
entitled to preliminary and permanent injunctive relief against any breach by
the Executive of any of those covenants, without the necessity of showing actual
monetary damages or the posting of a bond or other security.  The Executive also
agrees that, in addition to any other remedies available to the Company and
notwithstanding any provision of this Agreement to the contrary, in the event
Executive breaches in any material respect any of his obligations under this
Section 7, the Company may immediately cease all payments under Sections 5(a),
5(b), 5(c) or 5(e), as applicable, all equity-based awards granted under this
Agreement (other than pursuant to Section 3(c)(i)) may be immediately forfeited,
and the Company may require that the Executive repay any after-tax amounts
previously paid to the Executive under Sections 5(a), 5(b), 5(c) or 5(e), as
applicable, and any stock delivered or other amounts paid (each on an after-tax
basis) with respect to any equity-based awards granted under this Agreement
(other than pursuant to Section 3(c)(i)).

 

(iii)                               The Executive and MFA further agree that, in
the event that any provision of this Section 7 is determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, that provision will be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.  The Executive further
covenants that the Executive will not challenge the reasonableness or
enforceability of any of the covenants set forth in this Section 7 and that the
Executive will reimburse MFA and its affiliates for all costs (including
reasonable attorneys’ fees) incurred in connection with any action to enforce
any of the provisions of this Section 7 if either MFA and/or its affiliates
prevails on any material issue involved in such dispute or if the Executive
challenges the reasonability or enforceability of any of the provisions of this
Section 7, it being understood that the Executive shall not be considered to
have challenged the enforceability of this Section 7 by arguing that his conduct
did not, in fact, violate the terms of this Section 7. It is also agreed that
each of MFA’s affiliates will have the right to enforce all of the Executive’s
obligations to that Affiliate under this Agreement, including without limitation
pursuant to this Section 7.

 

14

--------------------------------------------------------------------------------


 

8.           Indemnification. MFA shall indemnify the Executive to the fullest
extent permitted by Maryland law as amended from time to time in connection with
the Executive’s duties with MFA, against all costs, expenses, liabilities and
losses (including, without limitation, attorneys’ fees, judgments, fines,
penalties, ERISA excise taxes and amounts paid in settlement) actually and
reasonably incurred by the Executive in connection with an action, suit or
proceeding. While the Executive is an officer of MFA, and for six years
thereafter, MFA (or any successor thereto) shall provide comprehensive coverage
under its officers and directors insurance policy (or policies) on substantially
the same terms and levels that it provides to its senior executive officers, at
MFA’s sole cost.

 

9.           Clawback Policy.  The Executive agrees that all bonuses, equity
compensation and other incentive compensation provided by the Company shall be
subject to any applicable clawback policy implemented by the Board of Directors
from time to time.

 

10.           Assignability; Binding Nature. This Agreement shall inure to the
benefit of MFA and the Executive and their respective successors, heirs (in the
case of the Executive) and assigns. No rights or obligations of MFA under this
Agreement may be assigned or transferred by MFA except that any such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
in which MFA is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of MFA, provided that the assignee or transferee
is the successor to all or substantially all of the assets of MFA and such
assignee or transferee assumes the liabilities, obligations and duties of MFA,
as contained in this Agreement, either contractually or as a matter of law. This
Agreement shall not be assignable by the Executive; provided however that, in
the event of the Executive’s death or a judicial determination of his
incapacity, references to the Executive in this Agreement shall be deemed, as
appropriate, to be references to his heirs, executor(s) or other legal
representative(s).

 

11.           Representation. MFA and the Executive each represent and warrant
that it or he is fully authorized and empowered to enter into this Agreement and
that its entering into this Agreement and the performance of its or his
obligations under this Agreement will not violate any agreement between to which
it or he is a party.

 

12.           Entire Agreement. This Agreement contains the entire agreement
between MFA and the Executive concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between them with respect thereto,
including without limitation, the Former Employment Agreement.

 

13.           Amendment or Waiver. This Agreement can only be changed, modified
or amended in a writing that is signed by both the Executive and MFA and that
specifically identifies the provision(s) of this Agreement that are being
changed, modified or amended. No waiver by either MFA or the Executive at any
time of any breach by the other party of any condition or provision of this
Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time. Any waiver must be in
writing and signed by the Executive or the Board of Directors, as the case may
be.

 

14.           Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

 

15

--------------------------------------------------------------------------------


 

15.           Reasonableness. To the extent that any provision or portion of
this Agreement is determined to be unenforceable by a court of law or equity,
that provision or portion of this Agreement shall nevertheless be enforceable to
the extent that such court determines is reasonable.

 

16.           Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.  For the
avoidance of doubt, the covenants in Section 7 of this Agreement shall survive
any termination or expiration of this Agreement and termination of the
Executive’s employment for any reason.

 

17.           Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Maryland (without
regard to its choice of law provisions).  Each of the parties agrees that any
dispute between the parties shall be resolved only in the courts of the State of
Maryland or the United States District Court for the District of Maryland and
the appellate courts having jurisdiction of appeals in such courts.  In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits for himself or itself
in any proceeding relating to this Agreement or the Executive’s employment by
MFA or any affiliate, or for the recognition and enforcement of any judgment in
respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of
the State of Maryland, the court of the United States of America for the
District of Maryland, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Maryland State court or, to the
extent permitted by law, in such federal court; (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
he or it may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Executive’s
employment by MFA or any affiliate, or his or its performance under or the
enforcement of this Agreement; (d) agrees that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at his or its address as provided in Section 19; and (e) agrees that
nothing in this Agreement shall affect the right to effect service of process in
any other manner permitted by the laws of the State of Maryland.

 

18.           Legal Fees.

 

(a)           MFA shall pay directly all reasonable legal fees incurred by the
Executive in connection with the negotiation, preparation and execution of this
Agreement up to $10,000.

 

(b)           Subject to Section 7(f), MFA shall reimburse the Executive (and
his beneficiaries) any reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees and other reasonable costs of counsel)
incurred by the Executive (or any of his beneficiaries) in resolving any
controversy, dispute or claim arising out of or relating to this Agreement
(including, for the avoidance of doubt, with respect to any equity grant
described in this Agreement), if the Executive (or his beneficiaries) is the
prevailing party with respect to at least one material issue asserting a
material breach of such agreement by the Company.

 

19.           Notices. Any notice given to either party shall be in writing and
shall be deemed to have been given when delivered personally or sent by
certified or registered mail, postage prepaid, return receipt

 

16

--------------------------------------------------------------------------------


 

requested, duly addressed to the party concerned, if to MFA, at its principal
executive office, and if to the Executive, at the address of the Executive shown
on MFA’s records or at such other address as such party may give notice of.

 

20.           Headings. The headings of the Sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.

 

21.           Counterparts. This Agreement may be executed in two or more
counterparts.  Signatures delivered by facsimile (including by “pdf”) shall be
deemed effective for all purposes.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

MFA FINANCIAL, INC.

 

 

 

By:

/s/ George H. Krauss

 

 

Name: George H. Krauss

 

 

Title: Chairman of the Board

 

 

 

By:

/s/ William S. Gorin

 

 

Name: William S. Gorin

 

 

Title: Chief Executive Officer

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

Annual Performance Bonus

 

The following summarizes the material terms of the annual bonus (“Annual Bonus”)
set forth in Section 3(b) of the Agreement to which this Exhibit A is attached. 
Unless otherwise specified in this Exhibit A, all defined terms have the
meanings set forth in the Agreement.

 

1.                                      Performance Period.  The Annual Bonus
shall be payable for each of the following performance periods (each, a
“Performance Period”).

 

·             December 1, 2013 through November 30, 2014

 

·             December 1, 2014 through November 30, 2015

 

·             December 1, 2015 through November 30, 2016

 

The Executive shall be eligible to receive the Annual Bonus only if the
Executive remains employed by the Company through the date on which the Annual
Bonus is paid, except as provided in the two next following sentences.  The
Executive shall receive any unpaid Annual Bonus for the Performance Period
immediately preceding the Executive’s date of termination if the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, or if the Executive’s employment is terminated by death or
Disability, and such termination occurs on or after December 31 of the calendar
year in which the Performance Period ends, subject to compliance with
Section 5(k) of the Agreement (except in the event of death).  In addition, in
the event the Executive’s employment is terminated by the Company on
December 31, 2016 under circumstances which do not constitute Cause, the
Executive shall receive any unpaid Annual Bonus for the Performance Period
ending on November 30, 2016, subject to compliance with Section 5(k) of the
Agreement.

 

Any Annual Bonus shall be subject to achievement of the performance goals
described herein. In no event shall the Executive receive any unpaid Annual
Bonus in the event the Executive’s employment is terminated by the Company for
Cause or by the Executive (other than for Good Reason as described above).

 

2.                                      Target Bonus.  For each Performance
Period, the Executive’s target annual bonus (the “Target Bonus”) shall be equal
to 2.813 times the Executive’s Base Salary in effect as of the first day of the
Performance Period, rounded to the nearest $1,000.  Accordingly, the Target
Bonus for 2014 is $2,250,000.  The Executive is eligible to receive an Annual
Bonus from zero to two times the Target Bonus for each Performance Period, based
on performance as described below.

 

3.                                      Performance Components.  The Annual
Bonus shall consist of two components:

 

·             75% of the Annual Bonus shall be payable based on MFA’s return on
average equity (“ROAE” and such portion of the Annual Bonus, the “ROAE Bonus”).

 

·             25% of the Annual Bonus shall be payable based on the Executive’s
individual performance and MFA risk management (such portion of the Annual
Bonus, the “IRM Bonus”).

 

19

--------------------------------------------------------------------------------


 

4.                                      Definition of ROAE.

 

For purposes of the ROAE Bonus: “ROAE” means (i) MFA Return, divided by (ii) MFA
Average Equity, for the 12 month Performance Period.

 

“MFA Return” means net income as determined in accordance with GAAP, but
excluding non-cash, non-operating expense items such as depreciation expense,
amortization of goodwill and other non-cash, non-operating expense items as
determined by the Compensation Committee in its sole discretion for the
applicable Performance Period.  If, for any portion of any Performance Period,
(i) MFA does not use hedge accounting or (ii) its derivative hedging instruments
or any portion thereof are otherwise deemed ineffective, which in either case,
results in changes in the value of such hedging instruments being recorded in
MFA’s GAAP income statement, then any gains or losses from such hedging
instruments will also be excluded from the calculation of MFA Return.

 

“MFA Average Equity” means the stockholders’ equity of MFA as determined in
accordance with GAAP, but excluding accumulated other comprehensive income or
loss (which, among other things, reflects unrealized gains or losses in MFA’s
residential mortgage-backed securities portfolio), stockholders’ equity
attributable to preferred stock and other items as determined by the
Compensation Committee in its sole discretion for the applicable Performance
Period.  For purposes of calculating ROAE, MFA Average Equity shall be
determined based on the average of MFA’s stockholders’ equity calculated as
described in the preceding sentence as of the last day of each month during the
applicable Performance Period.

 

5.                                      ROAE Bonus

 

For each Performance Period, the target amount of the ROAE Bonus will be equal
to 75% of the Target Bonus, and the Executive shall be eligible to receive from
zero to two times such target amount of ROAE Bonus.

 

For purposes of the ROAE Bonus:

 

·                  The “ROAE Target” shall be the greater of (x) the 2 Year
Treasury Rate + 400 basis points or (y) 8%; provided that the ROAE Target shall
not exceed 10%.

 

·                  The “2 Year Treasury Rate” shall be calculated as the average
of the weekly 2 year Treasury note rates published in the U.S. Federal Reserve
H.15 Report for the 52 weeks in the Performance Period.

 

·                  The target bonus multiple (“TBM”) shall be the percentage
determined as described below based on ROAE for the Performance Period.

 

The ROAE Bonus will be calculated by multiplying (i) the TBM based on ROAE for
the Performance Period by (ii) the target amount of the ROAE Bonus for the
Performance Period.

 

To calculate the TBM, ROAE is compared against the 2 Year Treasury Rate and the
ROAE Target as follows:

 

·                  If ROAE is less than the ROAE Target and ROAE is less than or
equal to the 2 Year Treasury Rate, the TBM shall be equal to 0.

 

·                  If ROAE is less than the ROAE Target but ROAE is greater than
the 2 Year Treasury Rate, the TBM is equal to the greater of (x) a fraction
where (i) the numerator equals the ROAE minus the 2 Year

 

20

--------------------------------------------------------------------------------


 

Treasury Rate and (ii) the denominator equals the ROAE Target minus the 2 Year
Treasury Rate and (y) zero (0).

 

·                  If ROAE is greater than or equal to the ROAE Target, the TBM
is equal to the lesser of (x) one (1) plus a fraction where (i) the numerator
equals the ROAE minus the ROAE Target and (ii) the denominator equals 16% minus
the ROAE Target, and (y) two (2).

 

·                  Notwithstanding the foregoing, regardless of the applicable
ROAE Target, in the event that ROAE equals or exceeds 16%, then TBM shall be
equal to 2.

 

Set forth below are two examples which are intended to be used purely for
illustrative purposes:

 

Example 1:

 

If the 2-Year Treasury Rate was equal to 3%, ROAE was equal to 7%, and the
target for the ROAE Bonus was equal to $1,687,500, then:

 

·                  The ROAE Target would be 8%;

 

·                  ROAE would be less than the ROAE Target, so TBM would be
equal to a fraction where (x) the numerator equals the ROAE minus the 2 Year
Treasury Rate and (y) the denominator equals the ROAE Target minus the 2 Year
Treasury Rate.

 

·                  (7-3)/(8-3) = 80%;

 

·                  TBM =80%;

 

·                  80% of $1,687,500 = $1,350,000; and

 

·                  ROAE Bonus = $1,350,000.

 

Example 2:

 

If the 2-Year Treasury Rate was equal to 7%, ROAE was equal to 11% and the
target for the ROAE Bonus was equal to $1,687,500, then:

 

·                  The ROAE Target would be 10%;

 

·                  ROAE would be greater than the ROAE Target, so TBM would be
equal to the sum of 1 and a fraction where (x) the numerator equals the ROAE
minus the ROAE Target and (y) the denominator equals 16% minus the ROAE Target,
up to a maximum TBM of 2;

 

·                  (1) + ((11-10)/(16-10)) = 116.67%

 

·                  116.67% of $1,687,500 = $1,968,750 and

 

·                  ROAE Bonus = $1,968,750.

 

6.                                      IRM Bonus

 

For each Performance Period, the target amount of the IRM Bonus will be equal to
25% of the Target Bonus, and the Executive shall be eligible to receive from
zero to two times the target amount of such IRM Bonus. The amount of the IRM
Bonus shall be determined by the Compensation Committee in its sole discretion,
based upon any factors deemed relevant and appropriate by the Compensation
Committee in its sole discretion, including without limitation:

 

·                  MFA’s leverage strategy relative to business plan and peers;

 

21

--------------------------------------------------------------------------------


 

·                  MFA’s total stockholder return relative to the S&P financial
index or other relevant indices;

 

·                  MFA’s total stockholder return relative to its peer group;

 

·                  MFA’s absolute total stockholder return;

 

·                  MFA’s other asset management activities; and

 

·                  The Executive’s individual performance.

 

7.                                      Form of Payment

 

For each Performance Period, the sum of the ROAE Bonus and the IRM Bonus shall
equal the Annual Bonus.  The amount of the Annual Bonus, up to the Base Salary
for the year to which it relates, shall be paid in cash.  To the extent that the
Annual Bonus exceeds the Base Salary for the year to which it relates, then
(i) 50% of the excess amount will be paid in the form of restricted stock with a
fair market value equal to 50% of the excess on the date of grant, and (ii) 50%
of the excess amount will be paid in cash.  The restricted stock will be fully
vested as of the date of grant, but the shares may not be sold or otherwise
transferred during the three-year period following the date of grant (or, if
earlier, a Change in Control).  The restricted stock shall be subject to the
terms of the applicable award agreement and the Equity Compensation Plan.

 

The Annual Bonus shall be paid, and restricted stock issued, as applicable,
between January 1 and March 15 following the end of the Performance Period.

 

8.                                      Withholding Obligations

 

The Executive may elect to have MFA satisfy any federal, state or local tax
withholding obligation with respect to the portion of the Annual Bonus paid in
the form of restricted stock by withholding shares from the shares otherwise
issuable to the Executive up to an amount not exceeding the minimum applicable
tax withholding required by law.

 

9.                                      Committee Determinations

 

All determinations with respect to the Annual Bonus, including the amount, if
any, which is payable to the Executive for each Performance Period, shall be
made by the Compensation Committee, in good faith and in compliance with this
Exhibit A.  Any such determinations shall be final and binding on the Executive
and MFA.

 

22

--------------------------------------------------------------------------------


 

Exhibit B

 

Summary of the Company’s Long Term Incentive Program

 

The following summarizes certain material components of the Company’s Long Term
Incentive Program as applicable to grants under Section 3(c) of the Agreement to
which this Exhibit B is attached.  Unless otherwise specified in this Exhibit B,
all defined terms have the meanings set forth in the Agreement.

 

1.                                      Annual Grants.  Within ten (10) business
days following the execution of the Agreement and, to the extent that the
Executive is still employed by MFA on the applicable grant date, in each of
January 2015 and January 2016, the Executive shall receive grants of restricted
stock units subject to time vesting (“TRSUs”) and restricted stock units which
vest based on the achievement of performance goals (“PRSUs”).  The TRSU and PRSU
grants shall be subject to the terms of the applicable award agreements and the
Equity Compensation Plan.

 

2.                                      TRSUs

 

Each annual grant of TRSUs will provide for a grant of TRSUs with respect to
82,500 shares of MFA common stock.  The TRSUs will become fully vested on the
third  December 31 following the date of grant; provided that the Executive
remains employed for the entire vesting period and subject to vesting as
described in Sections 5(f) and 5(h) of the Agreement.  Any unvested TRSUs shall
be forfeited as of the date of Executive’s termination of employment, except as
provided in Sections 5(f) and 5(h) of the Agreement.

 

Within 15 days following the date on which the TRSUs vest, the Executive will
receive one share of common stock of MFA for each TRSU that vests.

 

In the event that dividends are paid with respect to the common stock of MFA
during the period in which the TRSUs are outstanding, the Executive shall
receive a cash payment equal to the amount of dividends that the Executive would
have received if the Executive had owned a number of shares of common stock of
MFA equal to the number of outstanding TRSUs as of the date on which the
dividend is declared.  Such payment shall be made within 15 days after the date
on which the dividend is paid on MFA stock.

 

3.                                      PRSUs

 

Each annual grant of PRSUs will provide for a target grant of PRSUs with respect
to 82,500 shares of MFA common stock (the “Target Award”).

 

The PRSUs will vest based on MFA’s average total shareholder return (“Average
MFA TSR”) for the three year performance period beginning on January 1 of the
year of grant (the “TSR Performance Period”).  The TSR Performance Periods are
as follows:

 

·                  January 1, 2014 through December 31, 2016

 

·                  January 1, 2015 through December 31, 2017

 

·                  January 1, 2016 through December 31, 2018

 

23

--------------------------------------------------------------------------------


 

The PRSUs will vest on December 31 of the applicable TSR Performance Period, to
the extent that the total shareholder return performance goal described below is
achieved; provided that the Executive remains employed for the entire vesting
period and subject to vesting as described in Sections 5(f) and 5(h) of the
Agreement.  Any unvested PRSUs shall be forfeited as of the date of Executive’s
termination of employment, except as provided in Sections 5(f) and 5(h) of the
Agreement.

 

MFA’s Average MFA TSR will be compared to the Target TSR to determine whether
and to what extent the PRSUs will vest.

 

For purposes of each annual grant of PRSUs, the “Target TSR” is an 8% per annum
simple cumulative return over the TSR Performance Period.

 

Average MFA TSR for the vesting period shall be calculated as follows:

 

·                  The Average MFA TSR for the Performance Period shall be the
MFA TSR divided by 3.

 

·                  The “MFA TSR” is equal to (x) the excess of the Average Final
Price over the Average Initial Price, plus Dividends Paid on MFA stock during
the TSR Performance Period, divided by (y) the Average Initial Price.

 

·                  The “Average Initial Price” is equal to the average closing
daily price of MFA common stock during the first 20 trading days in January of
the first year of the TSR Performance Period.

 

·                  The “Average Final Price” is equal to the average closing
daily price of MFA common stock during the last 20 trading days in December of
the last year of the TSR Performance Period.

 

·                  The “Dividends Paid” shall equal the cumulative dividends
(including any stock dividends) paid per share of MFA common stock during the
TSR Performance Period.  For this purpose, dividends declared, but not yet paid,
on a share within the 45 day period preceding the applicable vesting date will
be counted as Dividends Paid.

 

The portion of the Target Award that will vest at the end of the Performance
Period shall be determined by comparing the MFA Average TSR to the Target TSR
(8% per year), up to a maximum vesting of 200% of the Target Award.  Any PRSUs
that do not vest at the end of the TSR Performance Period shall be forfeited.

 

Within 30 days following the date on which the PRSUs vest, the Executive will
receive one share of common stock of MFA for each PRSU that vests.

 

Set forth below are examples which are intended to be used purely for
illustrative purposes:

 

Example 1:

 

If Average MFA TSR over the TSR Performance Period were 2%, then the portion of
the PRSU award that would become vested would be equal to: (2/8) of the Target
Award, or 20,625 PRSUs.

 

Example 2:

 

If Average MFA TSR over the TSR Performance Period were 12%, then the portion of
the PRSU award that would become vested would be equal to: (12/8) of the Target
Award, or 123,750 PRSUs.

 

24

--------------------------------------------------------------------------------


 

Example 3:

 

If Average MFA TSR over the TSR Performance Period were 16%, then the portion of
the PRSU award that would become vested would be equal to (16/8) of the Target
Award, or 165,000 PRSUs (maximum vesting).

 

In the event that dividends are paid with respect to the common stock of MFA
during the TSR Performance Period, then an amount equal to the dividends that
the Executive would have received if the Executive had owned a number of shares
of MFA common stock equal to the number of outstanding PRSUs as of the date the
dividend is declared shall be accrued in a bookkeeping account.  Accrued
dividend amounts shall only be payable, as described below, to the extent that
the underlying PRSUs vest and are distributed.

 

When vested PRSUs are distributed to the Executive, the Executive shall receive
additional shares of MFA stock equal in value to the accumulated dividends
applicable to the shares distributed with respect to the vested PRSUs.  The
number of shares to be distributed with respect to such accrued dividend amounts
shall be calculated as follows:  (i) the accumulated dividends per share of MFA
common stock during the TSR Performance Period, multiplied by (ii) the number of
shares of MFA stock distributed with respect to vested PRSUs, divided by
(iii) the per share stock price of MFA common stock on the PRSU vesting date. 
Such additional shares shall be delivered on the same day as the vested PRSUs
are distributed.

 

4.                                      Withholding Obligations

 

The Executive may elect to have MFA satisfy any federal, state or local tax
withholding obligation with respect to TRSUs and PRSUs by withholding shares
from the shares otherwise issuable to the Executive up to an amount not
exceeding the minimum applicable tax withholding required by law.

 

5.                                      Committee Determinations

 

All determinations with respect to the TRSUs and PRSUs shall be made by the
Compensation Committee, in good faith and in compliance with this Exhibit B. 
Any such determinations shall be final and binding on the Executive and MFA.

 

25

--------------------------------------------------------------------------------


 

Exhibit C

 

Release

 

This Release of Claims (this “Release”) is made as of
                                  ,by and between MFA FINANCIAL, INC. (“MFA”)
and                                  (the “Executive”).

 

Release.

 

(a)           The Executive, on behalf of himself, his agents, heirs,
successors, assigns, executors and administrators, in consideration for the
termination payments and other consideration provided for under the Employment
Agreement entered into by MFA and the Executive, as from time to time amended in
accordance with its terms (the “Employment Agreement”), hereby forever releases
and discharges MFA, and its successors, its affiliated entities, and, in such
capacities, its past and present directors, employees, agents, attorneys,
accountants, representatives, plan fiduciaries, successors and assigns from any
and all known and unknown causes of action, actions, judgments, liens,
indebtedness, damages, losses, claims, liabilities, and demands of whatsoever
kind and character in any manner whatsoever arising on or prior to the date of
this Release, including but not limited to (i) any claim for breach of contract,
breach of implied covenant, breach of oral or written promise, wrongful
termination, intentional infliction of emotional distress, defamation,
interference with contract relations or prospective economic advantage,
negligence, misrepresentation or employment discrimination, and including
without limitation alleged violations of Title VII of the Civil Rights Act of
1964, as amended, prohibiting discrimination based on race, color, religion, sex
or national origin; the Family and Medical Leave Act; the Americans With
Disabilities Act; the Age Discrimination in Employment Act; other federal, state
and local laws, ordinances and regulations; (ii) any and all liability that was
or may have been alleged against or imputed to MFA by the Executive or by anyone
acting on his behalf; (iii) all claims for wages, monetary or equitable relief,
employment or reemployment with MFA in any position, and any punitive,
compensatory or liquidated damages; and (iv) all rights to and claims for
attorneys’ fees and costs except as otherwise provided in the Employment
Agreement. The only claims that are not being waived and released by the
Executive under this Release are (i) claims for indemnification, contribution or
D&O coverage or any claim arising under, or preserved by, Section 5 of the
Employment Agreement, (ii) claims that, by applicable law, cannot be waived,
(iii) claims based on any wrongful act or omission occurring after the date
Executive signs this Release, (iv) claims to benefits under any compensation or
benefit plan, program or arrangement in which the Executive was participating as
of the date of termination of his employment, and (v) claims challenging the
legality of this Release in a legal proceeding pursuant to the Older Workers
Benefit Protection Act and the Age Discrimination in Employment Act.

 

(b)           The Executive warrants, represents and certifies that he has not
filed or instituted, and, no person or agency has filed or instituted on his
behalf and/or at his direction, any complaints, lawsuits, arbitration
proceedings, actions, causes of action, in law or equity, administrative
charges, claims, controversies, demands, grievances and/or proceedings
whatsoever against any Releasee, in any forum. The Executive represents and
warrants that he has not assigned any claim released herein.

 

Exh. C-1

--------------------------------------------------------------------------------


 

(c)           Nothing in this Release prevents or prohibits the Executive from
(i) filing a claim with a government agency that is responsible for enforcing a
law; or (ii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding. However, if the Executive is
awarded money damages in any lawsuit, administrative proceeding, arbitration
proceeding, or other action brought by any putative class representative or
other third party to vindicate any alleged rights of the Executive, the
Executive shall pay to MFA all damages, inclusive of attorneys’ fees, he
receives within ten (10) days of his receipt thereof.

 

(d)           BY HIS SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:

 

(1)           HE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A PERIOD OF
TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;

 

(2)           IF HE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF TWENTY-ONE
DAYS, HE KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF REVIEW;

 

(3)           HE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN
(7) DAYS AFTER HE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF
REVOCATION TO THE COMPANY’S GENERAL COUNSEL, NO LATER THAN THE CLOSE OF BUSINESS
ON THE SEVENTH DAY AFTER THE DAY ON WHICH HE SIGNED THIS RELEASE;

 

(4)           THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
SEVEN DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN REVOKED
(THE “EFFECTIVE DATE”);

 

(5)           THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE
REVOCATION PERIOD REFERRED TO IN SECTION 2(d)(3).

 

(6)           HE IS AWARE OF HIS RIGHT TO CONSULT AN ATTORNEY, HAS BEEN ADVISED
IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;

 

(7)           NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS
SET FORTH IN THIS RELEASE;

 

(8)           HE IS LEGALLY COMPETENT TO EXECUTE THIS RELEASE AND ACCEPT FULL
RESPONSIBILITY FOR IT; AND

 

(9)           HE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT HE HAS NOT
RELIED ON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN
THIS DOCUMENT, AND WARRANTS AND REPRESENTS THAT HE IS SIGNING THIS RELEASE
KNOWINGLY AND VOLUNTARILY.

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto set their hands this
                     day of                                       .

 

 

By:

 

 

 

Name:

 

 

Title: Executive

 

C-3

--------------------------------------------------------------------------------